                                        Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   DEFENDERS OF WILDLIFE, et al.,            Case Nos. 21-cv-00344-JSW
                                                  Plaintiffs,                              21-cv-00349-JSW
                                   8
                                                                                           21-cv-00561-JSW
                                             v.
                                   9
                                                                                 ORDER DENYING MOTIONS TO
                                  10   U.S. FISH AND WILDLIFE SERVICE, et        INTERVENE
                                       al.,
                                                                                 Re: Dkt. Nos. 46, 51, 43
                                  11              Defendants.
                                  12   ____________________________________
Northern District of California
 United States District Court




                                  13   WILDEARTH GUARDIANS, et al.,
                                  14              Plaintiffs,

                                  15         v.

                                  16   DEBRA HAALAND, U.S. SECRETARY
                                       OF THE INTERIOR, et al.,
                                  17
                                                  Defendants.
                                  18
                                       ____________________________________
                                  19
                                       NATURAL RESOURCES DEFENSE
                                  20   COUNCIL, INC.,
                                                  Plaintiff,
                                  21
                                             v.
                                  22

                                  23   UNITED STATES DEPARTMENT OF
                                       THE INTERIOR, et al.,
                                  24              Defendants.
                                  25

                                  26

                                  27

                                  28
                                           Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 2 of 8




                                   1          Now before the Court for consideration is the motion to intervene filed by the Gray Wolf

                                   2   Agricultural Coalition (“the “Agricultural Coalition”). 1 The Court has considered the parties’

                                   3   papers, relevant legal authority, and the record in the case and it finds this matter suitable for

                                   4   disposition without oral argument. See N.D. Civ. L.R. 7-1(b). The Court VACATES the hearing

                                   5   set for July 23, 2021. For the following reasons, the Court DENIES the Agricultural Coalition’s

                                   6   motion.

                                   7                                             BACKGROUND

                                   8          Plaintiffs in these related cases filed complaints against the U.S. Fish and Wildlife Service

                                   9   and the United States Department of the Interior (“Federal Defendants”) challenging the decision

                                  10   to remove gray wolves in the lower 48 states from the list of endangered and threatened species

                                  11   under the ESA (“Delisting Rule”). See 85 Fed. Reg. 69778 (Nov. 3, 2020). Plaintiffs allege that

                                  12   the Delisting Rule violates the ESA and the Administrative Procedure Act (“APA”). Plaintiffs
Northern District of California
 United States District Court




                                  13   seek a vacatur of the Delisting Rule and declaratory and injunctive relief.

                                  14          The Agricultural Coalition filed a motion to intervene on May 17, 2021.2 The Agricultural

                                  15   Coalition represents farmers, ranchers, livestock producers, and forest product business and forest

                                  16   landowners. Members of the Agricultural Coalition own farms, ranches, and forest land in areas

                                  17   inhabited by gray wolves, conduct ranching or logging operations on public and private lands

                                  18   within the range of wolves, and have experienced wolf depredation as the gray wolf population

                                  19   has recovered. Under the Delisting Rule, state and tribal agencies have the primary role in

                                  20   managing and protecting gray wolf populations, and the Agricultural Coalitions contends that

                                  21   these agencies are best positioned to address interactions between wolves and the public, farmers,

                                  22   ranchers, and livestock. The Agricultural Coalition argues that if Plaintiffs are successful in

                                  23   challenging the Delisting Rule, the federal government will replace state and tribal agencies as the

                                  24

                                  25   1
                                         The Agricultural Coalition is comprised of five trade associations: the American Farm Bureau
                                  26   Federation, American Forest Resource Council, American Sheep Industry Association, National
                                       Cattlemen’s Beef Association, and Public Lands Council.
                                       2
                                  27     The Agricultural Coalition has filed the same motion to intervene in the three related cases.
                                       Plaintiffs filed a joint statement of non-opposition in all cases. For purposes of clarity, citations to
                                  28   the docket in this Order refer to the filings submitted in the lead case, Defenders of Wildlife et al.,
                                       v. U.S. Fish and Wildlife Service, 3:21-cv-00344-JSW.
                                                                                          2
                                            Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 3 of 8




                                   1   primary actor in wolf management and protection. Accordingly, the Agricultural Coalition seeks

                                   2   to intervene to protect its interests in effective conservation mechanisms employed by the states.

                                   3   The Agricultural Coalition also argues that its members have long-standing organizational

                                   4   interests in the proper administration of the ESA.

                                   5           The Court previously granted intervention to the National Rifle Association of America

                                   6   (“NRA”) and Safari Club International (“SCI”) (collectively, “Intervenor Defendants”). (See Dkt.

                                   7   No. 34.) The Intervenor Defendants sought intervention to protect their members’ interests in

                                   8   hunting gray wolves and their organizational interests in protecting hunting as a conservation

                                   9   management tool. The Intervenor Defendants identified a strong interest in preserving the

                                  10   Delisting Rule so that the primary management of wolves “returns to the states, giving them the

                                  11   discretion to allow the hunting of gray wolves, as appropriate, to provide recreational opportunity,

                                  12   [and] sustainably manage gray wolves…” (Dkt. No. 21, NRA Mot. to Intervene at 6.)
Northern District of California
 United States District Court




                                  13           The Federal Defendants take no position on the Agricultural Coalition’s motion. Plaintiffs

                                  14   do not oppose the motion to intervene but seek to impose certain conditions on the Agricultural

                                  15   Coalition’s involvement should the Court grant the request for intervention. (See Dkt. No. 59.)

                                  16   The Intervenor Defendants have not submitted a response to the motion to intervene.

                                  17           The Court will address additional facts as necessary in the analysis.

                                  18                                                ANALYSIS

                                  19   A.      The Court Denies the Request for Intervention as of Right.
                                  20           The Agricultural Coalition argues that is entitled to intervention as a matter of right under

                                  21   Fed. R. Civ. P. 24(a)(2). Courts apply a four-part test to a motion to intervene as of right: (1) the

                                  22   motion must be timely; (2) the applicant must claim a “significantly protectable” interest relating

                                  23   to the property or transaction which is the subject of the action; (3) the applicant must be so

                                  24   situated that the disposition of the action may as a practical matter impair or impede its ability to

                                  25   protect that interest; and (4) the applicant’s interest must be inadequately represented by the

                                  26   parties to the action. Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011).

                                  27   Although Rule 24(a)(2) is construed broadly in favor of intervenors, id. at1179, the applicant bears

                                  28   the burden of showing that each of the four elements is met, Prete v. Bradbury, 438 F.3d 949, 954
                                                                                          3
                                          Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 4 of 8




                                   1   (9th Cir.2006). “Failure to satisfy any one of the requirements is fatal to the application.” Perry v.

                                   2   Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).

                                   3           The Court finds that the Agricultural Coalition has satisfied the first three elements. With

                                   4   regard to timeliness, the Agricultural Coalition has filed its motion while these cases are still at an

                                   5   early stage. Although the administrative record has now been submitted, the Court has not yet

                                   6   issued any substantive rulings. Accordingly, the Court finds the motion timely. The Court also

                                   7   finds that the Agricultural Coalition has sufficiently shown that it has a significant interest in the

                                   8   subject matter of the underlying action and that denial of the action would impair or impede its

                                   9   ability to protect its interest. The Agricultural Coalition argues that as trade association, it has a

                                  10   sufficient interest to permit intervention because the litigation challenges the validity of the

                                  11   regulation from which its members benefit. Additionally, it argues that it has a significant interest

                                  12   in the litigation because it participated in the administrative process by submitting comments on
Northern District of California
 United States District Court




                                  13   the Delisting Rule. Finally, the Coalition contends that its members have significant protectable

                                  14   interests in the outcome of the litigation because the recovery of the gray wolf population has led

                                  15   to increased depredation of its members’ livestock and damage to property. The Agricultural

                                  16   Coalition argues that state agencies are better suited than the federal government to implement

                                  17   policies for the management and protection of gray wolves that protect the Coalition’s interests,

                                  18   including establishing compensation programs and allowing hunting on public and private lands as

                                  19   a population management tool. If Plaintiffs successfully challenge the Delisting Rule, the gray

                                  20   wolf will come under federal protection and the state agencies will no longer have the primary

                                  21   authority over wolf management. The Court finds that this is sufficient to show that the

                                  22   disposition of this litigation may impair the Coalition’s ability to protect its interests.

                                  23           The fourth factor examines whether the existing parties adequately protect the proposed

                                  24   intervenors’ interests. In evaluating the adequacy of representation, the Court considers: “(1)

                                  25   whether the interest of a present party is such that it will undoubtedly make all of a proposed

                                  26   intervenor’s arguments; (2) whether the present party is capable and willing to make such

                                  27   arguments; and (3) whether a proposed intervenor would offer any necessary elements to the

                                  28   proceeding that other parties would neglect.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir.
                                                                                           4
                                          Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 5 of 8




                                   1   2003). “The most important factor in determining the adequacy of representation is how the

                                   2   [proposed intervenor’s] interest compares with the interests of existing parties.” Id. “Where the

                                   3   party and the proposed intervenor share the same ‘ultimate objective,’ a presumption of adequacy

                                   4   of representation applies.” Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841

                                   5   (9th Cir. 2011). To rebut the presumption, an applicant must make a “compelling showing” of

                                   6   inadequacy of representation. Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d

                                   7   893, 898 (9th Cir. 2011). In the present case, the Agricultural Coalition, the Federal Defendants,

                                   8   and the Intervenor Defendants share the same ultimate objective of upholding the Delisting Rule.

                                   9   Therefore, the presumption of adequate representation applies, and the Agricultural Coalition must

                                  10   make a “compelling showing” of inadequacy of representation.

                                  11          The Agricultural Coalition’s motion focuses primarily on the inadequacy of representation

                                  12   by the Federal Defendants. The Coalition agrees that the Federal Defendants share the same
Northern District of California
 United States District Court




                                  13   ultimate objective in defending the Delisting Rule, but it contends that the Federal Defendants

                                  14   have a broad public interest in upholding the Delisting Rule that is distinct from its own its private

                                  15   interest. The Agricultural Coalition also argues that a recent executive order directing FWS to

                                  16   review the rule may alter the Federal Defendants’ position in the litigation. Additionally, it asserts

                                  17   that the Federal Defendants would have different interests in settlement and may not exhaust

                                  18   appellate remedies in the event of an unfavorable decision.

                                  19          However, the Agricultural Coalition does little to address the issue of adequate

                                  20   representation by the Intervenor Defendants. The Coalition briefly argues that the Intervenor

                                  21   Defendants will not adequately represent its interests in the litigation because they intend to focus

                                  22   on their members’ hunting interests and their organizational interests in promoting hunting as a

                                  23   conservation tool for wolves and other species. However, broadly speaking, the Intervenor

                                  24   Defendants’ interest is in ensuring that the primary management of the regulation of gray wolf

                                  25   populations remains with the states, which they feel are better suited to create policies and

                                  26   regulations that benefit their members. The Agricultural Coalition also argues that state agencies

                                  27   are better positioned to understand the needs of its members to protect their property and livestock

                                  28   from wolves. Accordingly, the two groups share the same interest. Although the two groups have
                                                                                         5
                                            Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 6 of 8




                                   1   different motivations for favoring state management of gray wolf populations, there is nothing to

                                   2   suggest that the Intervenor Defendants would be incapable of or unwilling to make arguments

                                   3   supporting state agency management of gray wolf populations rather than federal control.

                                   4   Arakaki, 324 F. 2d 1086; see also Perry, 587 F.3d at 954 (observing that adequacy of

                                   5   representation does not turn on whether an existing party will litigate a case “in the exact manner”

                                   6   that a proposed intervenor would). The Agricultural Coalition has not shown that its perspective

                                   7   adds a “necessary element” to the proceeding. Id. at 1087. Accordingly, the Court concludes the

                                   8   Agricultural Coalition has not made the required compelling showing that the existing parties are

                                   9   inadequate representatives for its interests. The Court DENIES the Agricultural Coalition’s

                                  10   request for intervention as a matter of right.

                                  11   B.      The Court Declines to Grant Permissive Intervention.
                                  12           In the alternative, the Agricultural Coalition argues that it is entitled to permissive
Northern District of California
 United States District Court




                                  13   intervention under Rule 24(b). Permissive intervention under Rule 24(b) requires “(1) an

                                  14   independent ground for jurisdiction; (2) a timely motion; and (3) a common question of law and

                                  15   fact between the movant's claim or defense and the main action.” Blum v. Merrill Lynch Pierce

                                  16   Fenner & Smith Inc., 712 F.3d 1349, 1353 (9th Cir.2013). Unlike intervention as of right, “even if

                                  17   all three requirements are satisfied, the district court has discretion to deny permissive

                                  18   intervention.” SEC v. Small Bus. Capital Corp., Civ. No. 5:12–03237 EJD, 2014 WL 3749900, at

                                  19   *2 (N.D. Cal. June 29, 2014). “[P]ractical and equitable considerations play a large role in a

                                  20   court’s decision to grant or deny permissive intervention. Lennar Mare Island, LLC v. Steadfast

                                  21   Ins. Co., No. 1:12-cv-02182-KJM-KJN, 2016 WL 5847010, at *5 (E.D. Cal. Oct. 6, 2016) (citing

                                  22   Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977)). In exercising its

                                  23   discretion, the court must consider whether the intervention would prejudice the parties or delay

                                  24   the litigation, or whether the intervenor would contribute to the development of the facts and the

                                  25   equitable adjudication of the legal questions, are important considerations. Id.; see also Fed. R.

                                  26   Civ. P. 24(b)(3). “[T]he court may also consider other factors in the exercise of discretion,

                                  27   including ‘the nature and extent of the intervenors’ interest’ and ‘whether the intervenors’ interests

                                  28   are adequately represented by other parties.” Perry, 587 F.3d at 950.
                                                                                          6
                                            Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 7 of 8




                                   1           Here, although the Agricultural Coalition satisfies the threshold requirements for

                                   2   permissive intervention, the Court, in its discretion, concludes that permissive intervention is not

                                   3   warranted. As discussed above, the Agricultural Coalition’s interests are adequately represented

                                   4   by the existing defendants. The Agricultural Coalition’s ultimate objective in upholding the

                                   5   Delisting Rule is shared by the Federal Defendants and the Intervenor Defendants. Moreover, the

                                   6   Agricultural Coalition’s primary interest in maintaining state responsibility for wolf management

                                   7   is shared by Intervenor Defendants, making it unlikely that its intervention would contribute to the

                                   8   development of facts or legal questions. Practical considerations also weigh against intervention.

                                   9   Although the Agricultural Coalition has agreed to intervene subject to a set of conditions, adding

                                  10   another party to this action may nevertheless delay the proceedings. The Federal Defendants have

                                  11   submitted the administrative record, and Plaintiffs have represented that they are eager to brief

                                  12   summary judgment to avoid the need to seek injunctive relief before certain states open wolf
Northern District of California
 United States District Court




                                  13   hunting seasons in the fall. Additionally, intervention would potentially complicate what is

                                  14   already a somewhat unwieldly situation involving three related cases, numerous Plaintiff

                                  15   organizations, Federal Defendants, and the Intervenor Defendants, and it would not contribute to

                                  16   an efficient resolution of the issues. Accordingly, the Court DENIES the motion for permissive

                                  17   intervention.

                                  18   C.      The Court Will Permit Participation as Amicus Curiae.
                                  19           The Court, however, will allow the Agricultural Coalition to participate as amicus curiae.

                                  20   While not a party to the litigation, the “classic role of amicus curiae” is to “assist[] in a case of

                                  21   general public interest, supplement[] the efforts of counsel, and draw[] the court’s attention to law

                                  22   that escaped consideration. Miller-Wohl Co. v. Comm’r of Lab. & Indus. State of Mont., 694 F.2d

                                  23   203, 204 (9th Cir. 2012). The Agricultural Coalition has not requested status as amicus curiae, but

                                  24   the Court has “‘broad discretion’ to permit amicus briefs.” Oakley v. Devos, No. 20-CV-3215,

                                  25   2020 WL 3268661, at *13 (N.D. Cal. June 17, 2020) (quoting Hoptowit v. Ray, 682 F.2d 1237,

                                  26   1260 (9th Cir. 1982)). Given that the Agricultural Coalition’s interests are adequately represented

                                  27   by the existing Defendants, the Court finds that participation as amicus curiae is more appropriate

                                  28   than intervention. See Los Angeles SMSA Ltd. P'ship v. City of Los Angeles, California, 817 F.
                                                                                           7
                                          Case 4:21-cv-00561-JSW Document 64 Filed 06/21/21 Page 8 of 8




                                   1   App'x 350, 352 (9th Cir. 2020) (finding district court’s denial of permissive intervention

                                   2   appropriate where the proposed intervenor’s interests were adequately represented, participation as

                                   3   a party was likely to delay proceedings, and proposed intervenor was permitted to participate as

                                   4   amicus curiae). To the extent the Agricultural Coalition seeks to provide a unique perspective on

                                   5   the issues in this litigation, it may present those arguments and perspectives in an amicus brief in

                                   6   support of the Defendants’ anticipated summary judgment motions. Accordingly, the Coalition is

                                   7   granted permission to file an amicus curiae brief in support of Defendants’ anticipated summary

                                   8   judgment motions.

                                   9                                             CONCLUSION

                                  10          For the foregoing reasons, the Court DENIES the Coalition’s motion to intervene. The

                                  11   Court GRANTS the Coalition permission to file an amicus curiae brief in support of Defendants’

                                  12   anticipated cross-motions for summary judgment. Any amicus brief shall comply with all
Northern District of California
 United States District Court




                                  13   applicable Local Rules and may not exceed 25 pages.

                                  14          IT IS SO ORDERED.

                                  15   Dated: June 21, 2021

                                  16                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  17                                                    United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
